                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RNL INVESTMENTS INC,                              Case No. 18-cv-06702-JST
                                                      Plaintiff,
                                   8
                                                                                          ORDER ADOPTING REPORT AND
                                                v.                                        RECOMMENDATION AND
                                   9
                                                                                          REMANDING CASE
                                  10    JACK R BERLAU, et al.,
                                                                                          Re: ECF No. 4
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Sallie Kim’s report and recommendation to

                                  14   remand this case. ECF No. 4. The time to file objections has passed, and no objections have

                                  15   been received. The Court finds the report to be correct, well-reasoned, and thorough, and adopts it

                                  16   in every respect. Accordingly, this case is hereby remanded to the Superior Court of California for

                                  17   Contra Costa County. The Clerk shall enter judgment and close the file.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 18, 2019
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
